DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Response to Amendment

The Amendments filed 09/30/2022 responsive to the Office Action filed 08/05/2022 has been entered. Claims 1, 2 and 8 have been amended. New claim 13 has been added. Claims 6-10 were previously withdrawn. Claims 1-13 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments page 7 filed 09/30/2022, with respect to the rejection of the claim 1 under 103 have been considered. Due to the amendment, the rejection of the claim 1 under 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Fang et al. (CN107716363A).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN107716363A-Machine Translation provided herewith).

With respect to claims 1 and 4, Fang teaches a cleaning apparatus (“an automatic cleaning device”, Pa [0032]), comprising:
a hygroscopic paper supply part (“one of the installation cylinders 402”) configured to supply a film-type hygroscopic paper (“the cleaning cloth 3”); a hygroscopic paper collecting part (“the other of the installation cylinders 402”) configured to wind and collect the film-type hygroscopic paper; the hygroscopic paper supply part and the hygroscopic paper collecting part configured to rotate in a same rotation direction to move the film-type hygroscopic paper in a direction from the hygroscopic paper supply part to the hygroscopic paper collecting part between the hygroscopic paper supply part and the hygroscopic paper collecting part (“The cloth support mechanism 4 is used to install the cleaning cloth 3 and spread the cleaning cloth 3 to a certain length (Pa [0034]); “The installation drum 402 is mainly used for winding and retracting the cleaning cloth 3, similar to roll paper, and can be rotated on the side of the installation frame 401 so as to retract and retract the cleaning cloth 3 …at least two installation cylinders 402”, Pa [0040]; thus one would appreciate that one of the installation cylinders 402 would be the hygroscopic paper supply part and the other of the installation cylinders 402 would be the hygroscopic paper collecting part.); 
a support part (“the cloth pressing mechanism 5”) configured to support a first surface of the hygroscopic paper, the first surface of the film-type hygroscopic paper being opposite to a second surface of the film-type hygroscopic paper to be in contact with the 3D printing structure (“press the cleaning cloth 3 of the current working part corresponding to the designated area on the screen surface of the electronic device.”, Pa [0035]);
a stage (“the lift plate 201”) configured to affix the 3D printing structure thereon (“for installing electronic equipment”) and configured to ascend and descend to contact / separate the 3D printing structure to/from the film-type hygroscopic-paper (“the lift plate 201 can be lifted and lowered for a certain distance”, Pa [0048]); and
a solvent supply part (“the spraying mechanism 6”) configured to control at least one of a spray direction, a spray method or spray amount of a solvent (“The control valve 603 communicates with the liquid storage box 601, and is mainly used to control the opening and closing state of the liquid outlet 602, adjust its opening degree, and then control parameters such as the amount of the cleaning liquid and the liquid outlet time”, Pa [0047]),
wherein the cleaning apparatus is configured to clean the structure by contacting the film-type hygroscopic paper with the structure and separating the structure from the film-type hygroscopic paper to remove dirt from the structure (“When the mounting plate slides to the designated area, the cloth pressing mechanism presses the cleaning cloth on the surface of the electronic equipment screen. With the continuous movement of the mounting plate on the slide rail, the electronic equipment screen The surface as a whole gradually completes the contact with the cleaning cloth. During this process, the cleaning cloth and cleaning solution will gradually complete the overall dirty cleaning operation on the screen surface of the electronic device”, Pa [0021]).

It is noted that the limitations “for a 3-dimensional (3D) printing structure” in lines 1-2, “affix the 3D printing structure” in line 15, and “to remove uncured portion from the 3D printing structure” in lines 22-23 are intended uses since the prior art teaches all of the positively recited structure of the claimed apparatus and the prior art’s cleaning apparatus is capable of cleaning a 3-dimensional (3D) printing structure. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

It is noted that the limitation “the hygroscopic paper supply part and the hygroscopic paper collecting part configured to rotate at a same rotation speed” in lines 7-8 and the limitation “the hygroscopic paper supply part and the hygroscopic paper collecting part configured to stop a movement in the direction from the hygroscopic paper supply part to the hygroscopic paper collecting part while the film-type hygroscopic paper is in contact with the 3D printing structure” in lines 24-27 are intended uses since the apparatus taught by the prior art teaches all of the positively recited structure of the claimed apparatus and is capable of performing the claimed operations. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Fang further teaches that a clamping structure such as a fixing plate can also be arranged on the mounting plate 2, so that the electronic device can be firmly installed and avoid shaking (Pa [0048]), and the lift plate 201 is capable of descending to separate the 3D printing structure from the film-type hygroscopic-paper and ascend to contact the film-type hygroscopic paper on the support part, but does not teach that the stage is configured to descend to contact the film-type hygroscopic paper on the support part and ascend to separate the 3D printing structure from the film-type hygroscopic-paper.
However, one would have found it obvious to modify Fang’s apparatus upside down so that the structure to be cleaned is firmly installed under the lift plate and descends to contact the film-type hygroscopic paper and ascends to be separated from the film-type hygroscopic-paper for the purpose of cleaning the structure, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

With respect to claim 2, Fang as applied to claim 1 above further teaches that the solvent supply part (“the spraying mechanism 6”) is between the hygroscopic paper supply part (“one of the installation cylinders 402”) and the support part (“the cloth pressing mechanism 5”) and is configured to supply a solvent to the film-type hygroscopic paper supplied from the hygroscopic paper supply part (“The spraying mechanism 6 is used for spraying the cleaning liquid at the current working part of the cleaning cloth 3, so that the cleaning liquid infiltrates the cleaning cloth 3”, Pa [0036]).

With respect to claim 3, Fang as applied to claim 1 above further teaches that the support part (“the cloth pressing mechanism 5”) has an area that contacts the support part with the film-type hygroscopic paper therebetween, but does not specifically teach that the support part has an area equal to or greater than that of the 3D printing structure. However, it is noted that this limitation is an intended use since the cleaning apparatus taught by the prior art is capable of cleaning a 3-dimensional (3D) printing structure having a contact area smaller than that of the support part. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  

With respect to claim 5, it is noted that the limitation “the cleaning apparatus for the 3D printing structure is between different material supply parts in a 3D printing apparatus” is an intended use since the cleaning apparatus is capable of being disposed in the claimed position. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 11, Fang as applied to claim 2 above further teaches that the solvent supply part (“the spraying mechanism 6”) is used for spraying the solvent (“the cleaning liquid”) at the current working part of the film-type hygroscopic paper (“the cleaning cloth 3”), so that the solvent (“the cleaning liquid”) infiltrates the film-type hygroscopic paper (“the cleaning cloth 3”), so that when the support part (“The cloth pressing mechanism 5”) presses the film-type hygroscopic paper (“the cleaning cloth 3”), the solvent (“the cleaning liquid”) is simultaneously mixed with and contact the surface of the structure to improve the cleaning effect (Pa [0036]). Thus, it implies that the solvent supply part (“the spraying mechanism 6”) disposed between two pressing blocks 502 would be inherently spaced apart from the film-type hygroscopic paper.  

With respect to claim 12, Fang as applied to claim 11 above further teaches that the solvent supply part (“the spraying mechanism 6”) is configured to spray the solvent onto a portion of the film-type hygroscopic paper before the portion of the film-type hygroscopic paper contacts the 3D printing structure affixed to the stage (“the controller controls the spraying mechanism cleaning liquid, so that the It soaks the current working part on the cleaning cloth. When the mounting plate slides to the designated area, the cloth pressing mechanism presses the cleaning cloth on the surface of the electronic equipment screen.”, Pa [0021]).

With respect to claim 13, Fang as applied to claim 13 above further teaches that the solvent supply part (“the spraying mechanism 6”) is between the hygroscopic paper supply part (“one of the installation cylinders 402”) and the support part (“the cloth pressing mechanism 5”) and is under the film-type hygroscopic paper supplied from the hygroscopic paper supply part in the modification such that the solvent supply part (“the spraying mechanism 6”) and the stage (“the lift plate 201”) are opposite to each other with respect to the film-type hygroscopic paper (“cloth 3”) supplied from the hygroscopic paper supply part (Figs. 1 and 2). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742